UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                     No. 97-40341



UNITED STATES OF AMERICA,
                                                                     Plaintiff-Appellee,

                                         versus

GERALD LEE POWERS,
                                                                  Defendant-Appellant.



                    Appeal from the United States District Court
                        for the Southern District of Texas
                                   (L-96-CR-163-1)

                                     March 5, 1998


Before POLITZ, Chief Judge, DAVIS and DUHÉ, Circuit Judges.

PER CURIAM:*

       Charged with interference with a federal officer in violation of 18 U.S.C. §

111, and unlawful possession of a firearm by a convicted felon in violation of 18


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
U.S.C. § 922, Gerald Lee Powers pled guilty to both charges, reserving his right to

appeal the denial of a motion to suppress certain critical evidence relative thereto.

Having considered the briefs and oral arguments of the parties and pertinent parts

of the record, and finding no reversible error, we AFFIRM.




                                         2